Citation Nr: 1311245	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  07-05 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from September 1992 to June 1995. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in part, denied service connection for a seizure disorder.  The Veteran now lives within the jurisdiction of the VA RO in Oakland, California. 

The case was previously before the Board in February 2010, when it was remanded for consideration of additional evidence and additional development with respect to other issues on appeal at that time.  

In August 2011 the Board rendered a decision on the Veteran's claims for service connection for a seizure disorder and fibromyalgia.  In March 2012 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision with respect to the issue of service connection for a seizure disorder and remanded the case pursuant to a Joint Motion for Remand (JMR).  The appeal on the issue of service connection for fibromyalgia was dismissed; that issue is no longer on appeal.  

Thereafter, the case was remanded by the Board for further development in July 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals a notation dated in May 2010 that the Veteran received treatment at the San Francisco VA Medical Center for her epilepsy.  However, records regarding treatment at the San Francisco VA Medical Center have not been associated with the claims file.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain VA treatment records regarding the Veteran from the San Francisco VA Medical Center.

In addition, on remand the claims file should be updated to include VA treatment records compiled since October 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's service treatment records are incomplete, and do not include a copy of her service entrance medical examination report.  Thus, she is presumed sound on entry into service.  Her reported medical history related to her seizures, including reports of pre-service diagnosis of seizures is inconsistent and varies throughout the record.  Her reported history is also either not supported, or contradicted by, contemporaneous medical evidence in the record.  

The Board previously remanded the claim in July 2012 to obtain a medical examination and opinion regarding whether the evidence of record clearly and unmistakably (i.e., it is undebatable) shows that the Veteran had a seizure disorder that existed prior to her entry onto active duty and, if the answer was yes, whether the evidence of record clearly and unmistakably (i.e., it is undebatable) shows that the preexisting seizure disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease.  Pursuant to the Board's remand, in January 2013 the Veteran was afforded a VA medical examination; however, the examiner used the wrong legal standard in providing the opinion.  The examiner responded to the remand questions by using the "at least as likely as not" standard, rather than clear and unmistakable evidence standard.  

Following examination, the Veteran was noted to be diagnosed with seizure disorder, non-specific and that the date of diagnosis was approximately 1982.  The Veteran reported that she had had some type of issue as a teenager, that her mother had said the teachers had noted that she was "daydreaming," and that she was diagnosed with absence seizures at that time.  She reported that her mother recalled giving her Phenobarbital for a short period of time, but that the medication was discontinued.  The Veteran stated that her mother felt she "did not need it."  The Veteran reported that she did not have any medication during high school, entered military service in 1992, and during the last year in service experienced "blackouts."  She reported that she had these in association with migraine pain, and reported that she would lose consciousness.  The Veteran indicated that her friends reported that she had some jerking motions while unconscious.  She reported that she would recover from these episodes in "a few seconds to a minute," although the migraine would still be present.  She stated that she sought treatment, but was treated primarily for migraines.  She indicated that computed tomography (CT) scanning was done, was found to be normal, and no further evaluation was done.  She reported that due to persistence of symptoms she sought care from a civilian doctor during her outprocessing, and that electroencephalographies (EEG's) done at that time were positive for a frontal lobe seizure disorder.  The Veteran stated that she was prescribed Dilantin at that time.

The Veteran was noted to be on medication for control of her seizures.  The diagnosis of seizure disorder was confirmed and described as tonic, clonic, grand mal seizures, she reported having been advised that she has psychogenic seizures.  The Veteran reported that her seizures have been witnessed by her spouse who informed her that her eyes rolled back, she lost consciousness and fell to the floor, and her body tensed, then began shaking, she was told she was drooling.  There was no loss of bowel or bladder control.

The Veteran was noted to have generalized tonic-clonic convulsions, episodes of unconsciousness, episodes of sudden jerking movement of the arms, trunk or head (myoclonic type), episodes of impairment of vision, residuals of injury during seizure, and a sensation of metallic taste in the mouth and loss of vision prior to seizure.  

The type and frequency of the Veteran's seizures as well as the diagnostic testing was discussed.

After examination the examiner rendered the opinion that it is less likely as not that the Veteran's current seizure disorder was incurred in or caused by service, and it is less likely as not that the Veteran's current seizure disorder was aggravated beyond its natural progression by service.

The examiner stated that review of the records as well as review of relevant current literature regarding the natural progress of seizures was undertaken.  The history regarding the onset and progression of the Veteran's seizure disorder was noted to be varied and convoluted.  The Veteran was noted to report that she had onset of some type of seizure during adolescence, and the examiner indicated that it was reported in various notes that the treatment was limited to Phenobarbital or Phenobarbital and Dilantin.  The Veteran described seizure onset at age 14, and her provided description was reported to be most consistent with absence seizures.  The examiner stated that although absence seizures typically have onset in much younger children and more often than not will regress during adolescence.  The examiner indicated that a later in life progression to grand mal seizures is not commonly reported, and is usually associated with other types of childhood onset seizures.  The examiner further indicated that there are no medical records available that clearly elucidate that she had a seizure disorder and if so, what type of seizure she had, one later VA note referred to a mention of a fall at age 2 with seizure onset following that.  The examiner noted that the Veteran's entrance examination is not available, but being aware of rejection policies for the Armed Forces, an individual with acute seizure disorder would not be admitted to service.  The Veteran stated that as far as she recalls, she did not take the Phenobarbital for very long, as her mother felt "she did not need it" and the Veteran reported she did not recall having any specific seizure related problems during the remainder of her school years and she was not on any medications at all at the time of induction into service.  The examiner stated that it must be presumed that she was seizure free and otherwise sound at the time of her entry to service.

The Veteran's available service treatment records were noted to reveal an exit examination.  The examiner indicated that although the Veteran maintained that she had grand mal seizures during service, there is no mention of this on her exit examination.  Review of available records do not show that she was on any medications for seizure.  On the item of the personal history report of problems specifically referring to seizures, she answered in the negative.  She responded positively to other issues, including migraine, but there is no mention of seizure activity and specifically no records are seen indicating onset the year following service.

The examiner noted that currently the Veteran's records are variable with respect to what type of seizure she actually has, varying from grand mal, to psychogenic.  She has had two EEG's at the VA and both were normal.  On those notes, as in 2008, she reported to the provider that she had been having seizures for about 10 years, which would place onset at about 1998.

The examiner noted that there is no conclusive evidence that the Veteran had seizures prior to service, and additionally, there is no literature support for the notion that there are any environmental factors (such as may be expected during service, including increased physiologic stress due to rigors of training, living in close quarters, engaging in combat, etc.) that directly cause the progression of absence (petit mal) seizures to grand mal seizures.

The examiner noted that conceding that there are some service medical records that are not available, by her personal admission on her exit exam, she responded in the negative to the item referencing seizure activity, despite mention on that exam of a number of other issues.  Therefore, given the evidence of record, including personal history reports as well as hardcopy medical records, and literature review regarding this issue, the examiner concluded that it is less likely as not that the Veteran's current seizure disorder had its onset in service, and it is less likely as not that service aggravated any preexisting service disorder beyond its natural progression.  

Although the examiner rendered an opinion that the Veteran's seizure disorder less likely than not was caused by the Veteran's active service or was aggravated by the Veteran's service, the examiner did not render opinions regarding whether the Veteran's seizure disorder clearly and unmistakably pre-existed the Veteran's active service or whether the Veteran's seizure disorder clearly and unmistakably was not aggravated by the Veteran's active service.  The incorrect legal standard was used.  As such, the Board finds the opinions rendered by this examiner to be inadequate.

As remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order, the Board finds it necessary to remand the claim for the Veteran to be obtain an addendum opinion.  Stegall v.West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran from the San Francisco VA Medical Center.  In addition, attempt to obtain and associate with the claims file all VA treatment records dated subsequent to October 2012.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After completion of the foregoing, return the claims folder to the examiner who provided the January 2013 opinion for a supplemental opinion.  If that examiner is unavailable, refer the claims folder to an appropriate examiner to obtain the supplemental opinion.  If that examiner determines that an opinion cannot be provided without an examination, schedule the Veteran for an examination.  

The examiner should review the July 2012 remand and the January 2013 examination report and answer the following questions:  

(a) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a seizure disorder that existed prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting seizure disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

In replying to (a) and (b), the examiner's responses must utilize the clear and unmistakable standard; that is, it must be undebatable.  

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's seizure disorder had its onset in service or became manifest on or before June 30, 1996?

The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Following the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and her representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

